 Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.23 Filed 08/11/21 Page 1 of 15




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS WOOTEN,                                      :
                                                    :     Civil No. 1:21-CV-1158
      Petitioner,                                   :
                                                    :     (Judge Mannion)
v.                                                  :
                                                    :     (M. J. Carlson)
UNITED STATE OF AMERICA,                            :
                                                    :
      Respondent                                    :

                          MEMORANDUM OPINION

I.   Statement of Facts and of the Case

      Thomas Wooten, a federal prisoner housed in the Federal Correctional

Institution, Allenwood, has filed a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241, which attacks his conviction in the United States District Court

for the Eastern District of Michigan on child sexual exploitation charges involving

his 3-year-old daughter. Wooten was convicted of these offenses following a jury

trial and was sentenced 30 years imprisonment. While Wooten’s current petition

filed with this court insists that he was actually innocent of these crimes involving

the cruel sexual exploitation of a toddler, it is noteworthy that Wooten actually

provided a detailed written confession, admitting to these offenses. As the Court of

Appeals observed when it affirmed Wooten’s conviction:


                                         1
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.24 Filed 08/11/21 Page 2 of 15




     In November 2010, as part of nationwide investigation into the
     production and distribution of child pornography, the FBI focused on a
     suspect in Indianapolis, Indiana. That investigation led agents to an
     internet protocol (IP) address linked to 21586 Dupont Drive in Macomb
     Township, Michigan. Development of an operation in New Haven,
     Connecticut, led agents to the same IP address. The Detroit FBI then
     determined that Thomas Wooten lived at the Dupont Drive address,
     obtained a federal search warrant for the residence, and executed
     it. Wooten shared the house with another tenant, Christie Teltow, and
     Teltow's minor child, a daughter. To separate Wooten from the other
     tenants while conducting the search, agents handcuffed Wooten and
     placed him in the back of a sheriff's car. Wooten sat alone in the car for
     some period of time and then was moved to the back of FBI Special
     Agent William Fleming's car, where he remained handcuffed.

     While Wooten was in Agent Fleming's car, the FBI agents asked him
     about his email address, about his relationship with his ex-girlfriend,
     who was the mother of his child, and about his access to computers in
     the residence. Fleming and Christianson also showed Wooten two
     photographs of a blond child that they had downloaded from the
     internet and traced to Wooten, one in which she was fully clothed and
     a second that showed her naked in the bathtub. When the agents asked
     if Wooten could identify her, he told them that she was his daughter,
     then three years old.

     After completing the search, the agents then drove Wooten to the FBI
     field office in Macomb County, where they gave Wooten coffee,
     offered him food, and gave him an opportunity to use the restroom.
     Some 30 minutes after arrival, the agents advised Wooten of
     his Miranda rights, secured a written waiver, and began
     questioning Wooten. During the ensuing interrogation, the agents
     asked Wooten about his email address, his computer use, his internet
     service, and his possession, viewing, downloading, production, and
     distribution    of    child pornography. Wooten again      identified
     photographs of his daughter, many of them depicting her nude and

                                         2
 Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.25 Filed 08/11/21 Page 3 of 15




      some of them focused on her genital area. Following
      interrogation, Wooten initialed a confession drafted by one of the
      agents and signed consent forms allowing the agents to assume his
      online identity and search his cell phone.

United States v. Wooten, 602 F. App'x 267, 267–68 (6th Cir. 2015).

      Wooten appealed this conviction and sentence, but on direct appeal this

conviction was affirmed. Id. Wooten also alleges that he filed several successive

petitions to vacate his conviction and sentence with the court of conviction, but these

petitions have been denied. (Doc. 1, at 2).

      It is against this procedural backdrop that Wooten has now filed a mixed §

2241 habeas petition and motion to vacate sentence based upon newly discovered

evidence under Rule 60(b) of the Federal Rules of Civil Procedure, challenging his

conviction and sentence. (Id.) Wooten’s petition in this court neglects to mention his

detailed confession to sexually abusing his 3-year-old daughter. Instead, it argues

implausibly that certain alleged discrepancies in the dates of bathroom renovations

and cellphone acquisitions conclusively proves that he is actually innocent of the

crimes he admitted committing.

      Typically, such arguments are uniquely the province of the sentencing court

for consideration through a motion to vacate or correct sentence under 28 U.S.C. §

2255. Wooten, however, urges us instead to consider the merits of these arguments



                                          3
 Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.26 Filed 08/11/21 Page 4 of 15




through a habeas corpus petition brought pursuant to 28 U.S.C. § 2241. While we

should decline this invitation to address the underlying merits of Wooten’s claims

since his petition is procedurally problematic, acting out of an abundance of caution,

this petition will be transferred to the sentencing court, the United States District

Court for the Eastern District of Michigan, for consideration by that court.

II.   Discussion

      A.     This Petition Should Be Transferred to the Sentencing Court.

      In this case, the petitioner has not made out a valid case for pursuing habeas

relief in this district in lieu of a seeking relief in the district of conviction under 28

U.S.C. §§ 2241 or 2255. On this score, it is well-settled that: “[T]he usual avenue

for federal prisoners seeking to challenge the legality of their confinement,”

including a challenge to the validity of a sentence, is by way of a motion filed under

28 U.S.C. ' 2255. In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997). See also United

States v. Miller, 197 F.3d 644, 648 n.2 (3d Cir. 1999) (stating that § 2255 provides

federal prisoners a means by which to bring collateral attacks challenging the

validity of their judgment and sentence); Snead v. Warden, F.C.I. Allenwood, 110

F. Supp. 2d 350, 352 (M.D. Pa. 2000) (finding that challenges to a federal sentence

should be brought in a motion filed under 28 U.S.C. § 2255). It is now clearly

established that Section 2255 specifically provides the remedy to federally sentenced

                                            4
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.27 Filed 08/11/21 Page 5 of 15




prisoners that is the equivalent to the relief historically available under the habeas

writ. See Hill v. United States, 368 U.S. 424, 427 (1962). Therefore, as a general

rule, a § 2255 motion “supersedes habeas corpus and provides the exclusive remedy”

to one in custody pursuant to a federal court conviction. Strollo v. Alldredge, 463

F.2d 1194, 1195 (3d Cir. 1972). Indeed, it is clear that “Section 2241 ‘is not an

additional, alternative or supplemental remedy to 28 U.S.C. § 2255.’” Gomez v.

Miner, No. 3:CV-06-1552, 2006 WL 2471586, at *1 (M.D. Pa. Aug. 24, 2006)

(quoting Myers v. Booker, 232 F.3d 902 (10th Cir. 2000)).

      Typically, this general rule admits of only one narrowly tailored exception. A

defendant is permitted to pursue relief under 28 U.S.C. § 2241 only where he shows

that the remedy under § 2255 would be “inadequate or ineffective to test the legality

of his detention.” 28 U.S.C. § 2255(e); see also United States v. Brooks, 230 F.3d

643, 647 (3d Cir. 2000) (recognizing availability of § 2241 in cases where petitioners

have no other means of having claims heard). The inadequacy or ineffectiveness

must be “a limitation of scope or procedure . . . prevent[ing] a § 2255 proceeding

from affording . . . a full hearing and adjudication of [a] wrongful detention claim.”

Okereke v. United States, 307 F.3d 120 (3d Cir. 2002) (citing Cradle v. United

States, 290 F.3d 536, 538 (3d Cir. 2002) (per curiam)). “It is the inefficacy of the

remedy, not the personal inability to use it, that is determinative.” Cradle, 290 F.3d

at 538-39 (citing Garris v. Lindsay, 794 F.2d 722, 727 (D.C. Cir. 1986)).

                                          5
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.28 Filed 08/11/21 Page 6 of 15




      Accordingly, “[s]ection 2255 is not inadequate or ineffective merely because

the sentencing court does not grant relief, the one-year statute of limitations has

expired, or the petitioner is unable to meet the stringent gatekeeping requirements of

the amended § 2255.” Cradle, 290 F.3d at 539 (emphasis added). Furthermore, if a

petitioner improperly challenges a federal conviction or sentence under § 2241, the

petition must be dismissed for lack of jurisdiction. Application of Galante, 437 F.2d

1164, 1165 (3d Cir. 1971). The only recognized exception to this rule was identified

by the Court of Appeals in In re Dorsainvil, 119 F.3d 245, 249 (3d Cir. 1997), when

the Court held that § 2241 relief could be available in lieu of a motion under 28

U.S.C. § 2255 in very narrow instances when a petitioner had no earlier opportunity

to challenge his conviction for conduct that an intervening change in substantive law

made no longer criminal. Dorsainvil, 119 F.3d at 251.

      In this case, the representations that the petitioner makes in his petition simply

do not demonstrate that he is entitled to resort to seeking habeas relief under 28

U.S.C. § 2241 on the grounds that a motion under 28 U.S.C. § 2255 would be

ineffective or inadequate. None of the petitioner’s claims fall within the narrow

exception outlined in Dorsainvil, in which § 2241 relief could be available in lieu of

a motion under 28 U.S.C. § 2255. In Dorsainvil, the Third Circuit held that § 2241

relief was available only in very narrow instances to a petitioner who had no earlier

opportunity to challenge his conviction for conduct that an intervening change in

                                           6
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.29 Filed 08/11/21 Page 7 of 15




substantive law made no longer criminal. Dorsainvil, 119 F.3d at 251.

      In this regard: “[i]t is important to note in this regard that >actual innocence=

means factual innocence, not mere legal insufficiency.” Bousley v. United States,

523 U.S. 614, 623-24 (1998) (citing Sawyer v. Whitley, 505 U.S. 333, 339 (1992)).

“To establish actual innocence, petitioner must demonstrate that, ‘ “ ‘in light of all

the evidence,” ’ ‘it is more likely than not that no reasonable juror would have

convicted him.’ Schlup v. Delo, 513 U.S. 298, 327-328 (1995) (quoting Friendly,

Is Innocence Irrelevant? Collateral Attack on Criminal Judgments, 38 U. Chi. L.

Rev. 142, 160 (1970)).” Bousley, 523 U.S. at 623. Applying this principle to claims

made under Dorsainvil:

      [T]his Court would have jurisdiction over Petitioner’s petition if, and
      only if, Petitioner demonstrates: (1) his “actual innocence,” (2) as a
      result of a retroactive change in substantive law that negates the
      criminality of his conduct, (3) for which he had no other opportunity to
      seek judicial review. See Dorsainvil, 119 F.3d at 251B52; Cradle v. U.S.
      ex rel. Miner, 290 F.3d 536, 539 (3d Cir.2002); Okereke v. United
      States, 307 F.3d 117, 120 (3d Cir.2002). A claim of “actual innocence”
      relates to innocence in fact, not innocence based on a legal, procedural
      defect. A litigant must present evidence of innocence so compelling that
      it undermines the court’s confidence in the trial’s outcome of
      conviction; thus, permitting him to argue the merits of his claim. A
      claim of actual innocence requires a petitioner to show: (a) new reliable
      evidence not available for presentation at the time of the challenged
      trial; and (b) that it is more likely than not that no reasonable juror
      would have convicted the petitioner in the light of the new evidence.
      See House v. Bell, 547 U.S. 518, 126 S. Ct. 2064, 165 L.Ed.2d 1 (2006);
      Schlup v. Delo, 513 U.S. 298, 324, 327, 115 S. Ct. 851, 130 L.Ed.2d
      808 (1995). Furthermore, the Supreme Court, in House, emphasized
      that the gateway standard for habeas review in claims asserting actual

                                          7
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.30 Filed 08/11/21 Page 8 of 15




      innocence is extremely demanding and permits review only in the
      “extraordinary” case. See House, 547 U.S. at 536B37 (citing Schlup,
      513 U.S. at 327).

White v. Zickefoose, CIV 10-0548 (RMB), 2010 WL 1050171 (D.N.J. Mar. 19,

2010).

      On its face, this petition simply does not demonstrate that this narrow

exception has any legitimate application to the instant proceedings. Wooten is not

alleging that this case entails matters that an intervening change in substantive law

has made no longer criminal. Dorsainvil, 119 F.3d at 251. Quite the contrary, the

offenses for which Wooten was convicted—sexual exploitation of children—remain

as illegal today as they were when the petitioner was convicted of these crimes.

Simply put, one still may not create visual depictions of the sexual abuse of your

own infant daughter.

      Further, Wooten’s claim of actual innocence, which is apparently based upon

some perceived discrepancies in trial testimony regarding the dates of acquisition of

a cellphone and certain bathroom renovations, ignores an immutable fact: Wooten

admitted to this horrific abuse of a child. According to the Court of Appeals:

      At FBI headquarters, . . . , Wooten provided the agents with his cell
      phone number and identified his cell phone server after turning it over.
      He acknowledged using a Netbook that belonged to Teltow but denied
      using a computer located in her part of the house. Wooten was shown
      an email dated October 20, 2011, and 11 photographs of his daughter
      attached to the email, which had been sent from
      “tomwoots@yahoo.com” to “didnotwant@yahoo.com.” At first,

                                         8
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.31 Filed 08/11/21 Page 9 of 15




      Wooten told the agents that he did not recall sending the email, but he
      later admitted that he had. Wooten also tried to convince the agents that
      he had deleted the photographs after sending them, claiming that he did
      not intend to send the photographs to anyone when he took them.
      Eventually, however, he confessed that he had taken the photographs
      and uploaded them on a file-sharing site called ImageSource, in order
      to gain access to other users' child pornography. In addition to sending
      the photographs to “didnotwant@yahoo.com,” he said, they were sent
      to a few other addresses. He also told the agents that he had
      corresponded with someone at “adog838@yahoo.com” and regularly
      used a website called GigaTribe to view adog838's folders containing
      child pornography, securing access by appropriating adog838's screen
      name and password. Wooten said that he downloaded photographs and
      videos of child pornography from various GigaTribe users to a thumb
      drive, which he hid in his bedroom. He denied printing the photographs
      or saving anything to the Netbook because he did not want anyone to
      find the images. Wooten said that he had accessed GigaTribe for the
      last time in August 2011, when he was prompted to pay a monthly fee
      for access but decided not to do so. When asked about other contacts,
      Wooten said that he remembered one user on GigaTribe whose screen
      name began with “Mega,” but he could not recall the rest of the user's
      name.

      Based on this information, the agents drafted a written confession with
      a waiver of rights, which Wooten signed. After executing it, Wooten
      provided the following additional facts: that he had collected hundreds
      of photographs and 10–15 videos containing child pornography—all
      stored on the thumb drive hidden in his room; that he had first made
      contact with “adog838” by reviewing chat logs; and that half the photos
      and videos came from a user named “Steve–Daddy” with whom
      Wooten chatted regularly when signed on as “adog838.”

Wooten, 602 F. App'x at 273–74.

      Given this chilling, detailed and graphic confession, Wooten’s belated claims

of actual innocence ring hollow. Accordingly, the Dorsainvil exception, under which

§ 2241 relief could be available in lieu of a motion under 28 U.S.C. § 2255, simply

                                         9
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.32 Filed 08/11/21 Page 10 of 15




has no application to this case. Instead, the petitioner’s current § 2241 petition seems

explicitly premised on a notion of judge-shopping, a desire to litigate claims in a

different forum. Such a claim is plainly inadequate as an excuse for foregoing the

proper course of litigating collateral challenges to a petitioner’s federal conviction,

and therefore this request must be rejected by this court. Manna v. Schultz, 591 F.3d

664 (3d Cir. 2010).

       Therefore, this is a case that is procedurally problematic as a habeas corpus

petition under § 2241. Recognizing that this matter potentially may not be

appropriately brought before this court, the petition could either be dismissed or

transferred to the Eastern District of Michigan, so the sentencing district court may

consider this petition. While both courses—dismissal or transfer—are available to

this court, in the instant case we will transfer this case to the court of conviction. In

reaching this conclusion, we note that federal habeas corpus proceedings are

essentially civil proceedings, and as such are governed by the statutes and rules

which apply generally to civil litigation. Thus, such petitions are also subject to the

general rules governing venue in civil litigation, including title 28 U.S.C. § 1404(a),

which states as follows: “For the convenience of parties and witnesses, in the interest

of justice, a district court may transfer any civil action to any other district of division

where it might have been brought.”

       Adhering to this familiar principle, we observe that when courts in this district

                                            10
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.33 Filed 08/11/21 Page 11 of 15




have been confronted by habeas petitions, like the petition lodged here which

challenge aspects of a sentence imposed by another federal district court, they have

often relied upon § 1404 to order the transfer of the petition to the sentencing court

for its consideration. In reaching this result, we have observed that:

      The Court may apply “traditional venue considerations,” including
      convenience to the parties, where material events took place, and where
      records and witnesses pertinent to a petitioner’s claim may be found, to
      habeas cases. Braden v. 30th Judicial Circuit Court, 410 U.S. 484, 493-
      94, 93 S. Ct. 1123, 35 L.Ed.2d 443 (1973). Indeed, this Court has
      followed this course of action in other cases where an inquiry into the
      sentencing court’s intent was necessary to properly dispose of a
      petition. . . . . See Argentina v. Sniezek, Civil No. 4:09-CV-0382, 2010
      WL 2632561, at *2 (M.D. Pa. Jun. 28, 2010) (Jones, J.); Gardner v.
      Williamson, Civil No. 3:07-CV-1788, 2008 WL 1752229, at *4 (M.D.
      Pa. April 14, 2008) (Munley, J.) (citing Verissimo v. INS, 204
      F.Supp.2d 818, 820 (D.N.J. 2002) (finding that “a habeas petition may
      be transferred to the district court of the state in which the petitioner
      was sentenced and convicted, even if the petitioner was transferred to
      prison in a different state.”); Wilkins v. Erickson, 484 F.2d 969, 973
      (8th Cir. 1973) (allowing transfer of habeas corpus case from the
      District of South Dakota to the District of Montana because “Montana,
      the state of conviction and sentencing, is the most convenient forum
      because of the availability of witnesses and records.”).

Stover v. Sniezek, No. 1:10-CV-1213, 2010 WL 3220318, *4 (M.D. Pa. Aug. 12,

2010) (Jones, J.); see also Argentina v. Sniezek, Civil No. 4:09-CV-0382, 2010 WL

2632561, *2 (M.D. Pa. Jun. 28, 2010) (Jones, J.); Gardner v. Williamson, Civil No.

3:07-CV-1788, 2008 WL 1752229, *4 (M.D. Pa. April 14, 2008) (Munley, J.).

      In this case, the prerequisites for a transfer of this matter to the Eastern District

of Michigan pursuant to 28 U.S.C. § 1404 are satisfied. At the outset, it is apparent

                                           11
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.34 Filed 08/11/21 Page 12 of 15




that this venue is another district where this claim might have been brought through

a motion under 28 U.S.C. § 2255. It is also evident that the second prerequisite for a

transfer order is present here: a transfer of this action would serve: “the convenience

of parties and witnesses, [and] the interest of justice.” 28 U.S.C. § 1404(a). As we

have previously noted when transferring other petitions to the sentencing district:

      Because the District Court . . . sentenced the petitioner, the events
      material to the case took place in that district. In addition, the court in
      that district has access to the evidence that led the court to make its
      sentencing . . . determination and can best access any witnesses
      necessary to investigate the case. The interests of judicial efficiency and
      economy would best be served by transferring the case to the
      [sentencing court].

Gardner, 2008 WL 1752229, at *4.

      Moreover, in the instant case, “[w]e need not. . . be overly concerned with the

limitations on transfer in section 1404(a), as we believe that there is at least a

plausible argument that if [the petitioner] has no other remedy in the district of his

conviction and sentencing, . . . the district court [may] exercise[e] jurisdiction under

the All–Writs Act, 28 U.S.C. § 1651(a) to grant him a writ of error coram nobis.”

In re Nwanze, 242 F.3d 521, 526 (3d Cir. 2001).

      Further, we note that an order transferring this case to the sentencing district

for further proceedings also protects the petitioner’s rights as a pro se litigant. Such

a transfer order avoids any unintended prejudice to the petitioner that might flow

from a dismissal of this action. See Burnett v. New York Cent. R. Co., 380 U.S. 424,

                                          12
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.35 Filed 08/11/21 Page 13 of 15




430 (1965). Moreover, addressing the question of venue in this fashion would not

constitute a ruling on the merits of the petitioner’s claims, thus assuring that the

petitioner can have his case heard on its merits in the most appropriate forum. See,

18 Wright, Miller & Cooper Federal Practice and Procedure, § 4436, at 338 (stating

that “a dismissal for lack of jurisdiction or improper venue does not operate as an

adjudication upon the merits”) (footnote omitted).

      Finally, we note that:

      A motion to transfer venue ... involves a non-dispositive pretrial matter
      which a magistrate judge may determine pursuant to 28 U.S.C. §
      636(b)(1)(A). See Silong v. U.S., 5:05–CV–55–OC–10GRJ, 2006 WL
      948048, at *1 n. 1 (M.D.Fla. April 12, 2006); Blinzler v. Marriott Int'l,
      Inc., No. Civ. A. 93–0673L, 1994 WL 363920, at *2 (D.R.I. July 6,
      1994); O'Brien v. Goldstar Tech., Inc., 812 F.Supp. 383
      (W.D.N.Y.1993); Russell v. Coughlin, No. 90 Civ. 7421, 1992 WL
      209289 (S.D.N.Y. Aug.19, 1992); Hitachi Cable Am., Inc. v. Wines,
      Civ.A. No. 85–4265, 1986 WL 2135 (D.N.J. Feb.14, 1986). This is true
      “because it can only result in the transfer of a case to another federal
      district, not in a decision on the merits or even a determination of
      federal jurisdiction.” Adams v. Key Tronic Corp., No. 94 Civ. AO535,
      1997 WL 1864, at *1 (S.D.N.Y. Jan. 2, 1997) (collecting cases).

Berg v. Aetna Freight Lines, CIV.A. 07–1393, 2008 WL 2779294 (W.D. Pa. July

15, 2008). Therefore, the decision to transfer a case rests within the jurisdiction and

sound discretion of a United States Magistrate Judge under 28 U.S.C. §

636(b)(1)(A), subject to appeal to the district court for an abuse of that discretion.

See Franklin v. GMAC, CIV.A. 13–0046, 2013 WL 140042 (W.D. Pa. Jan. 10,

2013) (“Orders to transfer are not listed as dispositive..... A Magistrate Judge may

                                          13
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.36 Filed 08/11/21 Page 14 of 15




rule on such matters pursuant to 28 U.S.C. § 636(b)(1)(A). See, e.g., Silong v. United

States, 2006 WL 948048, at *1 n. 1 (M.D. Fla. 2006). See also In re U.S. Healthcare,

159 F.3d 142, 145 (3d Cir. 1998) (a dispositive order is one that “terminates the

matter in the federal court”). This is true “because [the ruling] can only result in the

transfer of a case to another federal district, not in a decision on the merits or even a

determination of federal jurisdiction.” Adams v. Key Tronic Corp., 1997 WL 1864,

at *1 (S.D.N.Y. 1997) (collecting cases); see also Holley v. Robinson, 2010 WL

1837797, *2 (M.D. Pa. 2010) (since “order transferring a case is not a dispositive

final order in that case, this proposed transfer is a matter which lies within the

authority of either the district court, or this [magistrate] court.”); Berg v. Aetna

Freight Lines, 2008 WL 2779294, at *1 (W.D. Pa. 2008) (“A motion to transfer

venue pursuant to 28 U.S.C. § 1404(a) involves a non-dispositive pretrial matter

which a magistrate judge may determine pursuant to 28 U.S.C. § 636(b)(1)(A)”)

(collecting cases)).

      In sum, the petitioner invites this court under the guise of a habeas petition to

do something that the sentencing court should, in the first instance, be given the

opportunity to do—decide whether to set aside his conviction and sentence. We

should decline this invitation, but acting out of an abundance of caution, this Court

should transfer this petition pursuant to 28 U.S.C. § 1404 to the sentencing court so

that court may address the merits of these claims.

                                           14
Case 2:21-cv-11856-LVP-KGA ECF No. 2, PageID.37 Filed 08/11/21 Page 15 of 15




III.   Conclusion

       Accordingly, for the foregoing reasons, IT IS ORDERED that this Court

transfer this petition to the United States District Court for the Eastern District of

Michigan pursuant to 28 U.S.C. § 1404, so that court may address the merits of these

claims.

       An appropriate order follows.


                                              S/ Martin C. Carlson
                                              Martin C. Carlson
                                              United States Magistrate Judge

August 9, 2021.




                                         15
